Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 18-36 are under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed May 04,  2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molochnikov et al. (Applicant’s IDS submission).
With regards to instant claim 1, Molochnikov teaches that gene signature could be detected in blood from early /mild Parkinson’s disease (PD) patients (see abstract) wherein the genes are ALDH1A1, PSMC4, HSPA8 etc. (see sec under Result) wherein the gene expression with a Parkinson’s disease is determined by validating the disease stage.
Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youdim et al (WO 2005/067391 From Applicant’s IDS).
Youdim teaches with regards to instant claim 1, that PD can be measured by biological markers of one or more genes with expression levels of the disease wherein the genes are SKP1a, PSMAC4 etc. (see pg. 8, lines 5+) to detect the disease stage in the increase expression of PD in samples of patients (see pg. 9, as required by instant claims 1 and 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,18-26 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Youdim et al (WO 2005/067391 or Molochnikov et al (see supra) in view of Quik et al. (US 7,718,677) and Narain et al. (US 11,001,891 with a priority date 11/14/2016)
 Youdim and Molochnikov et al. are applied here as above. 
 However, they fail to teach treating the symptom with levodopa as required by claim 19.
Quik teaches administering levodopa (see col. 2, lines 45+, col. 8, lines 1+, as required by instant claim 19) and is associated with dyskinesia (see col. 2, lines 55+ as required by instant claim 20) wherein the levodopa is administered in an extended release (see col. 43, lines 50+, 21) and intrinsically shows a decline in cognitive decline (as required by instant claim 22) and reduce the symptoms will intrinsically occur as required by instant claim 23).  With regards to instant claim 25, the reference teaches treating disease progression administering a dopamine agonist (as required by instant claim 25, see col. 17, lines 15+) for the treatment of tremor (as required by instant claim 27, see col. 14, lines 25+). With regards to instant claim 28, the reference teaches any suitable visual and numeric scale can be used for evaluation (see col. 16, lines 50+ and col. 51, lines 51+). Additionally, teaches therapies may include minipumps surgically implanted (see col. 51, lines 20+, as required by instant claim 26
Narain et al. teach treating PD with symptoms of tremor (see 0003) with levodopa (see 0115) with a rating scale of by Schwab and England (see 0110) and unified Parkinson Disease Rating Scale (see 0104, as required by instant claim 28-30).
It would have been obvious to one of ordinary skill in the art to have been motivated to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07. Additionally, One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).  Thus, one of ordinary skill in the art would have combined the cited prior art in the method for diagnosing early onset of Parkinson’s from the detection of the gene markers and response rate when treated by evaluating the progression by using a Parkinson’s disease rating scale. Therefore, the correlation determined by the scale prediction will have the same algorithm (as required by claim 31). 


Claims 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Youdim et al (WO 2005/067391 or Molochnikov et al (see supra) in view of Quik et al. (US 7,718,677) and Narain et al. (US 11,001,891 with a priority date 11/14,2016) as applied to claims 1, 18-26 and 27-31 above, and further in view of Shi et al. (BMC Neurology 2012, 12:136).
Youdim, Molochnikov, Quik and Narain are applied here as above. 
However, fails to teach measuring the cognitive decline with increased expression of the gene HSPA8 and SKPIa. 
Shi teaches measuring cognitive ratings using various rating scale such as Hopkins Verbal Learning Test (see Abstract) that can be in Patients with Parkinson’s disease.   
One of ordinary skill in the art would have been motivated to use a scale to access the treatment method in the disease with a reasonable expectation of success that the decrease in the cognitive rating scale will correlate with the increased expression of the gene. One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a).  Thus, one of ordinary skill in the art would have combined the cited prior art in the method for diagnosing early onset of Parkinson’s from the detection of the gene markers and response rate when treated by evaluating the progression by using a Parkinson’s disease rating scale. Therefore, the correlation determined by the scale prediction will have the same algorithm (as required by claims 35-36). 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        05/26/22